Citation Nr: 0909606	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-08 997	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM), to include as due to Agent Orange (AO) exposure. 

2.  Entitlement to service connection for prostate cancer, to 
include as due to AO exposure and radiation exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1959 to November 
1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2004 rating action that denied service 
connection for DM and prostate cancer, to include as due to 
AO exposure.

In June 2004, the Veteran testified at a hearing before a 
decision review officer at the RO.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  The VA will notify the appellant 
when further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.

In this case, the Veteran and his representative have not 
received adequate notice as required under the VCAA.  While a 
letter was furnished to the Veteran in December 2002, this 
letter does not meet the requirements of the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On 
Remand, the Veteran should be furnished with a VCAA compliant 
notice letter.  After providing the required notice, the RO 
should obtain any additional evidence for which the Veteran 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.
 
The Veteran contends that he suffers from DM and prostate 
cancer as a result of exposure to AO in service.  By letter 
of November 2004, the RO requested information from the base 
historian at Offutt Air Force Base (AFB), Nebraska as to 
whether herbicides such as AO were present at the base during 
the period of time that the Veteran served there.  When no 
reply was received, in February 2005 the RO sent another 
letter to Offutt requesting the same information, but no 
response has been received to date.  Under the circumstances, 
the Board finds that the RO should again contact the Offutt 
AFB and request information as to the possible exposure of 
the Veteran to herbicides including AO during his period of 
service there.  In this regard, the Board notes that, under 
38 C.F.R. § 3.159(b), efforts to obtain Federal records 
should continue until either the records are received or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran also asserts that, during hospitalization at the 
Hines VA Medical Center (VAMC), Chicago, Illinois from March 
to May 2001, doctors told him that his prostate cancer was 
related to AO exposure in service.  However, such records are 
not contained in the claims folder.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration thereof, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Thus, the Board finds that copies of the 
complete records of treatment and evaluation of the Veteran 
for prostate cancer at the Hines VAMC, Chicago, Illinois from 
March to May 2001 should be obtained and associated with the 
claims folder.  As noted above, under 38 C.F.R. § 3.159(b), 
efforts to obtain Federal records should continue until 
either the records are received or notification is provided 
that further efforts to obtain such records would be futile.  
See 38 C.F.R. § 3.159(c)(1).  
     
In a statement which was received in May 2002, the Veteran 
presented an alternate theory of entitlement for his prostate 
cancer.  He asserted that his prostate cancer was due to 
handling radioactive material in service.  Several recent 
Court and Federal Circuit decisions address this type of 
situation, where an alternate theory of service connection is 
presented.  The Court of Appeals for Veterans Claims (Court) 
has held that separate theories in support of a claim for a 
particular disability are to be adjudicated under one claim.  
Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008). Also, 
in Roebuck v. Nicholson, 20 Vet. App. 307 (2006), which 
concerned both direct and presumptive service connection, the 
Court noted that although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
Thus, on Remand, the RO should consider whether service 
connection for prostate cancer due to in-service exposure to 
ionizing radiation is warranted.  

Additionally, in cases based upon claims of radiation 
exposure, a radiation dose assessment will be made where it 
is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either 38 C.F.R. § 3.307 or § 3.309, and where 
it is contended that the disease is a result of ionizing 
radiation in service.  38 C.F.R. § 3.311(a)(1).  A request 
will be made for any available records, e.g., the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141) and service medical records, concerning the 
veteran's exposure to radiation.  38 C.F.R. § 
3.311(a)(2)(iii).  All such records will be forwarded to the 
Under Secretary for Health, who will be responsible for the 
preparation of a dose estimate, to the extent feasible, based 
on available methodologies.  Id.

On Remand, the RO should ask the U.S. Air Force Medical 
Operations Agency, or other appropriate service department 
agency, to furnish a copy of any DD 1141 pertaining to the 
Veteran and to check their master radiation exposure registry 
for any entries pertaining to the Veteran.  Thereafter, any 
records obtained will be forwarded to the Under Secretary for 
Health, who will be responsible for the preparation of a dose 
estimate, to the extent feasible, based on available 
methodologies.  Id.

If radiation exposure is confirmed by the dose estimate, the 
Board also finds it necessary to provide the veteran with a 
VA medical examination.  On remand, the AOJ should schedule 
the veteran for a VA examination to determine whether there 
is an etiological relationship between his prostate cancer 
and military service, to include any estimated radiation 
exposure.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i). (The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.)

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:

1.  The RO should send the Veteran and 
his representative a letter that informs 
them of what kind of evidence is needed 
to substantiate his claims for service 
connection for DM and prostate cancer, to 
include as due to AO exposure and, in the 
case of prostate cancer, radiation 
exposure.  The letter should also request 
him to provide sufficient information, 
and if necessary, authorization, to 
enable the RO to obtain any additional 
pertinent evidence that is not currently 
of record.  The RO should also explain 
the type of evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
requirements of the Court's decision in 
Dingess/
Hartman, as appropriate. 

2.  The RO should contact the base 
historian at Offutt AFB, Nebraska 68113 
and request him/her to furnish 
information as to whether herbicides such 
as AO were present for storage or 
shipment at the base during the period 
from April 1960 through November 1961.  
In requesting these records, the RO 
should follow the current procedures 
prescribed in 38 C.F.R. § 3.159.  All 
records and/or responses received should 
be associated with the claims folder.

3.  The RO should obtain copies of the 
complete records of treatment and 
evaluation of the Veteran for prostate 
cancer at the Hines VAMC, Chicago, 
Illinois from March to May 2001, to 
specifically include any examination and 
consultation reports which address the 
matter of an etiological relationship 
between prostate cancer and any incident 
of the veteran's military service, to 
include claimed exposure to AO therein.  
All records/responses received should be 
associated with the claims folder.

4.  The RO should also contact the U.S. 
Air Force Medical Operations Agency to 
obtain any available records concerning 
the veteran's claimed exposure to 
radiation, including but not limited to 
his a Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141).  If no 
such records exist, the RO should contact 
the appropriate service department agency 
and attempt to obtain an approximate dose 
estimate of the veteran's in-service 
occupational exposure to ionizing 
radiation based upon his duties as 
warehouse specialist.  

5.  Thereafter, the RO should make a 
determination as to whether the veteran 
was exposed to ionizing radiation, and, 
if so, proceed with additional 
development prescribed by 38 C.F.R. § 
3.311, including referral to the Under 
Secretary for Benefits.  

6.  If the radiation dose assessment 
confirms that the veteran was exposed to 
some level of radiation, the RO should 
schedule him for a VA medical examination 
to assess the current nature and etiology 
of his prostate cancer.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination. The examiner 
should render an opinion as to whether 
the veteran's prostate cancer is at least 
as likely as not (i.e., to at least a 
50:50 degree of probability) related to 
the veteran's military service, including 
as a result of exposure to ionizing 
radiation during active service, or 
whether such a relationship is unlikely 
(i.e., less than a 50:50 degree of 
probability).
 
7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.           
 
8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The Veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A.      
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

